 



Exhibit 10.1
McAfee, Inc.
Chief Executive Officer Annual Compensation for Fiscal Year Ending December 31,
2006

                  Name   Expected Annual Salary ($)*   Maximum Potential Bonus
($)
George Samenuk
    900,000       1,350,000  

* In addition Mr. Samenuk will be entitled to additional forms of compensation,
such as company paid insurance premiums. Also, consistent with past practice,
George Samenuk will also be entitled to personal use of a corporate aircraft in
which the Registrant owns a fractional interest.

